Citation Nr: 1513502	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-10 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic headaches.  

2.  Entitlement to service connection for chronic headaches, to include as secondary to service-connected seborrheic dermatitis.  



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1990 to August 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In May 2013, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

The Board notes that the Veteran submitted a December 2014 statement indicating that he wished to withdraw his appeal.  However, that statement also reported private treatment concerning his claim on appeal, and accompanied a VA Form 21-4142 authorizing the VA to obtain those private treatment records on his behalf.  The intent of this statement is unclear as it includes the term withdraw, but also indicates the desire to continue pursuing the claim with further development.  The Board acknowledges its obligation to read the filings of this pro se claimant liberally.  See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally).  Additionally, the RO continued to develop this claim by using that VA Form 21-4142 to request the private treatment records in January 2015.  Based on the foregoing, the Board may fairly construe that the Veteran did not intend to withdraw his appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Accordingly, the Board finds that the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches remains on appeal.  

The issue of entitlement to service connection for headaches on the underlying merits is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  



FINDINGS OF FACT

1.  The claim of entitlement to service connection for chronic headaches was denied in a September 1995 rating decision.  The Veteran did not appeal that rating decision or submit new and material evidence within one year.  

2.  The evidence received since the September 1995 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for chronic headaches.  


CONCLUSIONS OF LAW

1.  The September 1995 rating decision denying service connection for chronic headaches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2014).  

2.  Evidence received since the September 1995 denial is new and material, and the claim for service connection for chronic headaches is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board has reopened the Veteran's claim of entitlement to service connection for chronic headaches.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  

In the September 1995 rating decision, the RO denied the Veteran's claim of entitlement to service connection for chronic headaches as not well grounded.  The Veteran was notified of this decision and his appellate rights, but did not appeal the decision.  The RO also received no evidence pertaining to these claims within one year of the September 1995 rating decision.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

In October 2011, the Veteran filed to reopen the claim of entitlement to service connection for chronic headaches.  The RO denied the claim in the July 2012 rating decision on appeal, citing a lack of new and material evidence sufficient to reopen the claim.  Nevertheless, the Board has a jurisdictional responsibility to consider whether it is proper for that claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

To reopen a previously denied claim, there must be new and material evidence.  New and material evidence is evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The Veteran separated from service in August 1995 and immediately filed his original claim of service connection for headaches.  At the time of the September 1995 rating decision, the evidence of record included his service treatment records; which showed March 1992 and November 1993 in-service treatment for headaches.  The RO found no current diagnosis for chronic headaches.  

The evidence received since the September 1995 rating decision includes VA treatment records and private treatment records from Miracle Wangsuwana, D.O., in addition to the Veteran's lay statements and May 2013 hearing testimony.  Dr. Wangsuwana's March 2013 treatment records reflect diagnosis for migraine 

headaches.  Thus, the Board concludes that new and material evidence has been presented to reopen the previously denied claim.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for chronic headaches is reopened, and to this extent only, the appeal is granted.


REMAND

Remand is required to afford the Veteran a VA examination.  When asked at the May 2013 hearing whether a doctor ever indicated that his headaches were related to service, the Veteran answered that when he told his doctor his symptoms that his doctor "knew right away."  The Veteran further testified that his headaches had their onset in service.  Additionally, when asked if his headaches had continued since service, the Veteran answered that they had.  As discussed above, the Veteran had in-service treatment for headaches and a current diagnosis for migraine headaches.  A VA dermatology examination dated in November 2000 also shows that he complained of headaches at that time.  Given this lay testimony as to continued symptomatology in addition to in-service treatment and current diagnosis, the duty to assist requires affording the Veteran with a VA examination to ascertain the etiology of his migraine headaches.  

Moreover, the Veteran's January 2013 notice of disagreement (NOD) and May 2013 testimony raised secondary service connection as a theory of entitlement.  The Veteran is currently service connected for seborrheic dermatitis, with two associated scars.  In his January 2013 NOD, he cited his service-connected conditions, and reported that he has been in pain with bad headaches.  When asked at his May 2013 hearing if the scars cause him to have headaches, he answered yes.  Remand is therefore required to provide the Veteran with corrective VCAA notice as to the evidentiary requirements of secondary service connection, and the VA examiner should address this in the opinion regarding the etiology of the Veteran's migraine headaches.  

Finally, on remand the AOJ should obtain any outstanding VA or private treatment records.  The Veteran's service personnel records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with a VCAA notice letter in connection with his claim for service connection for a headache disorder.  The letter should specifically inform him of what evidence is necessary to substantiate a claim for service connection on a secondary basis.  See 38 C.F.R. § 3.310.

2.  The AOJ should make arrangements to obtain the Veteran's complete service personnel records.

3.  The AOJ should make arrangements to obtain the Veteran's complete treatment records from Miracle Wangsuwana, D.O., dated since February 2015

4.  The AOJ should make arrangements to obtain the Veteran's complete VA treatment records, to include any archived records, dated since August 1995.  Of note, the Veteran has reported receiving treatment from the Las Vegas VAMC, the Southern Nevada Healthcare System, and a VA facility on Own St. in North Las Vegas.    

5.  After completing the preceding development, the AOJ should afford the Veteran an appropriate VA examination.  Any and all studies deemed necessary by the examiner should be performed.  The examiner must review the Veteran's claims file.  

The examiner should identify all current headache disorders found to be present.  

The examiner should provide an opinion as to whether any current headache disorder had its clinical in service or is otherwise causally or etiologically related to the Veteran's military service.  In rendering this opinion, the examiner should note the Veteran's service treatment records reflecting treatment for headaches in March 1992 and November 1993; his August 1995 claim indicating that he had headaches; the November 2000 VA dermatology examination noting his complaints of headaches; his recent diagnosis of migraine headaches by Dr. Wangsuwana in 2013; and his competent statements that he developed headaches in service and has consistently had headaches since service. 

The examiner should also provide an opinion as to whether any current headache disorder was either (a) caused by, or (b) permanently aggravated by the Veteran's service-connected seborrheic dermatitis or painful scars.

A rationale must be provided for all opinions.

6.  Finally, the AOJ should readjudicate the claim on appeal.  If the benefits sought are not granted, the AOJ should furnish the Veteran an SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


